Citation Nr: 0215829	
Decision Date: 11/06/02    Archive Date: 11/14/02	

DOCKET NO.  01-10 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to a compensable evaluation for varicose 
veins of the right leg.

2.  Entitlement to a compensable evaluation for varicose 
veins of the left leg.



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota, which denied the benefits sought 
on appeal.  The veteran, who had active service from October 
1945 to June 1949 and from July 1952 to November 1958, 
appealed that decision to the BVA, and the case was referred 
to the Board for appellate review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained, and 
the duties to notify and assist have been satisfied.

2.  Varicose veins of the left and right legs manifest aching 
and fatigue in the legs after prolonged standing or walking 
with symptoms relieved by elevation of the extremity or 
compression hosiery.  

3.  Varicose veins of the left and right legs do not manifest 
persistent edema, incompletely relieved by elevation of the 
extremity, with or without beginning stasis pigmentation or 
eczema.



CONCLUSIONS OF LAW

1.  The schedular criteria for a 10 percent evaluation for 
varicose veins of the right leg have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.104, Diagnostic Code 7120 
(2002).  

2.  The schedular criteria for a 10 percent evaluation for 
varicose veins of the left leg have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.104, Diagnostic Code 7120 
(2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that, in November 
2000, the Veterans Claims Assistance Act of 2000 (VCAA) 
became law.  The VCAA applies to all pending claims for VA 
benefits and provides, among other things, that the VA shall 
make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A (West 1991 & Supp. 2002); 38 C.F.R. § 3.159 
(2002).  

The Board finds that, while the VCAA was enacted during the 
pendency of this appeal and was not specifically applied to 
the veteran's case by the RO, there is no prejudice to the 
veteran in proceeding with his appeal because the 
requirements of the VCAA have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the appellant).  As will be more fully explained 
below, the RO provided the veteran with notice of the 
applicable laws and regulations, an explanation of the 
evidence considered and why this evidence was insufficient to 
grant the claims.  Moreover, all relevant evidence appears to 
be of record.  Accordingly, the Board will proceed with 
appellate review.

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate and complete a claim.  Collectively, the July 
2001 rating decision and the statement of the case issued in 
connection with the current appeal have notified the veteran 
of the evidence considered, the pertinent laws and 
regulations and the reasons his claims were denied.  More 
specifically, the statement of the case informed the veteran 
of the criteria necessary to establish entitlement to a 
higher evaluation for his disabilities.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records had previously been 
obtained and are associated with the claims file.  In 
addition, the veteran was afforded a VA examination to assess 
the severity of the service-connected disabilities at issue 
on appeal.  Further, the Board, following a preliminary 
review of the record, determined that additional evidentiary 
development was needed and undertook that development.  
Specifically, the Board obtained VA medical records 
pertaining to treatment of the veteran's leg between October 
1995 to March 2002.  That evidence was obtained and 
associated with the claims file, and the veteran was afforded 
an opportunity to submit any additional evidence or argument 
in support of his claim.  No additional argument was 
forthcoming, and the record reflects that the veteran has not 
made the Board aware of any additional evidence that needs to 
be obtained prior to appellate review.  

Therefore, the Board's review indicates that all relevant 
facts have been properly developed and that all evidence 
necessary for an equitable disposition of the issues on 
appeal has been obtained.  Simply put, the record appears to 
be complete.  Moreover, as the record is complete, any 
further obligation under the VCAA for the VA to advise a 
claimant as to the division of responsibilities between the 
VA and the claimant in obtaining evidence is moot.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Consequently, the case is now ready for appellate review.

The veteran essentially contends that the evaluations 
assigned for his bilateral varicose veins do not accurately 
reflect the severity of his disabilities.  He maintains, in 
substance, that the symptomatology he experiences, 
particularly after prolonged standing or use, do not 
accurately reflect the severity of his disabilities and 
warrant higher evaluations.  Therefore, a favorable 
determination has been requested.

Disability evaluations are determined by comparing current 
symptomatology with criteria set forth in the VA schedule for 
rating disabilities, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
When a question arises as to which of two disability ratings 
apply under a particular diagnostic code, the higher 
evaluation will be assigned if the disability more nearly 
approximates the criteria of the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in the favor of the 
veteran.  38 C.F.R. § 4.3.  When assigning a disability 
evaluation, the veteran's entire history is reviewed, but the 
current level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's varicose veins affect both of his legs and each 
leg is evaluated as noncompensable under 38 C.F.R. § 4.104, 
Diagnostic Code 7120.  Under that diagnostic code, a 
noncompensable evaluation is for assignment for varicose 
veins that are "asymptomatic palpable or visible varicose 
veins."  The next higher 10 percent evaluation is for 
assignment when varicose veins manifest intermittent edema of 
the extremity or aching and fatigue in the leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of extremity or compression hosiery.  A 20 percent 
evaluation is for assignment with findings of persistent 
edema, incompletely relieved by elevation of an extremity, 
with or without beginning stasis pigmentation or eczema.  

The evidence for consideration includes VA medical records 
dated between October 1995 and March 2002, as well as the 
findings of a VA examination performed in January 2001.  The 
VA medical records do not appear to contain any reference to 
complaints, clinical findings or diagnosis pertaining to 
varicose veins.  Records dated in December 1996 show the 
veteran underwent a repair of his left quadriceps due to a 
complete tear of the muscle just proximal to the patella.  A 
record dated in November 1998 pertaining to an examination in 
the podiatry clinic disclosed no evidence of edema, erythema 
or cellulitis.  A record dated in November 1999 reported 
similar clinical findings.  A record dated in October 1999 
shows the veteran underwent Doppler testing for complaints of 
pain in the legs, especially in the feet.  The impression 
following the testing was of a normal noninvasive arterial 
study of both lower extremities.  

A report of a VA examination performed in January 2001 shows 
the veteran reported that he had not had any surgery for his 
varicose veins.  He reported that if he stood or walked for 
more than 30 minutes, his legs became uncomfortable.  The 
veteran reported that he noted swelling in his legs at times.  
He indicated that he did not use support hose, though he had 
in the past.  The veteran indicated that he elevated his legs 
when possible.  The veteran reported that he obtained a job a 
few years ago that required prolonged standing, but he could 
only stand for 1 or 2 hours and could not stay on the job for 
more than a couple of days.  He indicated that he tried to 
get out and walk every day for 2 to 2 1/2 miles which took 
him 45 minutes to an hour.  The examiner noted that the 
veteran had been seen in the podiatry clinic and had been 
treated for plantar fasciitis and heel spurs.  

On physical examination, the veteran was noted to have duct-
tape psoriasis of the lower extremities that was unrelated to 
the varicose veins.  There was no stasis dermatitis or edema.  
There were no ulcerations or eczema present.  The veteran was 
asked to stand for approximately five minutes and there were 
small areas of varicosities noted.  Two areas in the left 
posterior calf measured 1.5 x 1 cm. where mild varicosities 
were noted.  Tortuous, elongated veins were noted, however, 
on the right lower leg, there were two areas measuring 1.5 x 
1 cm. and 1 x 1 cm. where the veins protruded slightly.  The 
examiner indicated that this represented minimal 
varicosities.  

The diagnosis following the examination was varicose veins.  
The examiner commented that findings on examination were 
minimal and that the veteran's reported discomfort on 
standing and walking for more than an hour or so was, in the 
opinion of the examiner, out of proportion to the findings on 
examination.  The examiner indicated that there may be some 
other etiology to his leg discomfort with weight-bearing 
activities.

Based on this record, the Board believes that there is a 
question of which of two disability evaluations more nearly 
approximate the veteran's overall disability picture.  VA 
medical records and the examiner who performed the January 
2001 VA examination suggest that there may be nonservice-
connected pathology which accounts for some of the veteran's 
leg symptomatology.  However, this is by no means clear and 
the VA examiner indicated that the discomfort the veteran 
experienced on standing and walking for more than an hour or 
so was "out of proportion" to the findings on examination, 
not that the varicose veins were "asymptomatic."  

The noncompensable evaluation is assigned when varicose veins 
are asymptomatic or visible, and the next higher evaluation 
contemplates findings of aching and fatigue in the leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of an extremity or compression hosiery.  The Board 
believes that the veteran's varicose veins are more severe 
than asymptomatic or merely visible, and thus, resolving any 
reasonable doubt in the veteran's favor, the Board concludes 
that a 10 percent evaluation is warranted for each leg.  
However, the next higher 20 percent evaluation contemplates 
findings of persistent edema that is incompletely relieved by 
elevation of an extremity.  Suffice it to point out that none 
of the VA medical records or the VA examination disclosed the 
presence of any edema in the legs.  Accordingly, a 10 percent 
evaluation is assigned for each of the veteran's legs.  

In reaching these decisions, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, as required by the holding 
of the United States Court of Appeals for Veterans Claims in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedular 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, there 
has been no assertion or showing that the veteran's varicose 
veins have resulted in marked interference with his 
employability in a manner beyond that contemplated by the 
rating criteria, or that either disability has necessitated 
frequent periods of  hospitalization.  In the absence of such 
factors, the Board finds that the criteria for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Subject to the provisions governing the award of monetary 
benefits, a 10 percent evaluation for varicose veins of the 
right leg is granted.  

Subject to the provisions governing the award of monetary 
benefits, a 10 percent evaluation for varicose veins of the 
left leg is granted.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

